          Case 3:10-cr-00109-RCJ-WGC Document 221 Filed 04/06/21 Page 1 of 2




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Jose Rojas-Guzman.

 8
                                  UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 3-10-cr-00109-RCJ-WGC
12                   Plaintiff,                            ORDER GRANTING
13                                                         STIPULATION TO CONTINUE
             v.
                                                           MOTION DEADLINES
14   JOSE ROJAS-GUZMAN.,                                   (Second Request) (ECF No. 220)
15                   Defendant.
16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Elizabeth O. White, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for Jose Rojas-
21   Guzman, that the deadline to file the supplement to motion for compassionate release be
22   extended from April 9, 2021 to April 23, 2021; and that the government’s response deadline
23   extended from April 23, 2021 to May 7, 2021.
24           This is the second stipulation to continue the deadlines. Counsel needs additional time
25   to    obtain   information    related   to   the   motion   and   arrange   a   legal   call   with
26   Mr. Guzman-Rojas, who is located at Big Spring (Flightline) Correctional Institution in Big
       Case 3:10-cr-00109-RCJ-WGC Document 221 Filed 04/06/21 Page 2 of 2




 1   Spring, Texas. Counsel request to continue the deadlines to exercise due diligence, in the
 2   interests of justice, and not for any purpose of delay.
 3          DATED this 2nd day of April 2021.
 4    RENE L. VALLADARES                               CHRISTOPHER CHIOU
      Federal Public Defender                          Acting United States Attorney
 5
 6        /s/ Nisha Brooks-Whittington                     /s/ Elizabeth O. White
      By_____________________________                  By_____________________________
 7
      NISHA BROOKS-WHITTINGTON                         ELIZABETH O. WHITE
 8    Assistant Federal Public Defender                Assistant United States Attorney

 9
10                                                     IT IS SO ORDERED:
11
12                                                     ____________________________________
13                                                     UNITED STATES DISTRICT JUDGE

14
                                                       DATED: April 6, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
